Title: To Thomas Jefferson from Madame Oster, [July 1787]
From: Oster, Madame
To: Jefferson, Thomas


[Paris, July 1787], “tuesday afternoon.” Received that morning the packet TJ forwarded and his letter; thanks him for his offer and will remember the kindness even though there is little occasion to make use of it. She had decided to ask a living in proportion to her husband’s allowance but has accepted 1,500₶ a year; is going to Nancy to be with her mother and relatives; has been under the very expensive care of a physician. Learned from a letter from Mrs. Banister that “Miss Jefferson”: had sailed and supposes she is now with TJ; as soon as she is ?able to walk out? will go to see her; had hoped that she could have her as a travelling companion. ?You inform me Sir of your coming See me. I am sory indeed of trouble in rain.? She lost much by not seeing TJ but had asked Mr. Short to wait until she went to the ?Abbaye St. Antoine, rue Et faubourg St. Antoine.?
